Braun v Star Community Publ. Group, LLC (2015 NY Slip Op 01599)





Braun v Star Community Publ. Group, LLC


2015 NY Slip Op 01599


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-06184
2013-08949
 (Index No. 28775/09)

[*1]Chaim Braun, appellant, 
vStar Community Publishing Group, LLC, respondent (and a third-party action).


Moses Lachman, Cedarhurst, N.Y., for appellant.
Nicholas Goodman, New York, N.Y. (Carter A. Reich and Gavin A. McCandlish of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Jacobson, J.), dated January 18, 2013, which granted the defendant's motion for summary judgment dismissing the complaint, and (2) an order of the same court dated July 8, 2013, which denied his motion for leave to renew his opposition to the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the orders are affirmed, with one bill of costs.
The Supreme Court providently exercised its discretion in entertaining the defendant's motion for summary judgment dismissing the complaint. Although the motion was made 9 days after the expiration of the statutory 120-day period following the filing of the note of issue (see CPLR 3212[a]; Brill v City of New York, 2 NY3d 648, 652), the defendant established that there was good cause for the delay (see Nisimova v Starbucks Corp., 108 AD3d 513, 514; Adika v Dramitinos, 74 AD3d 848, 849).
With respect to the merits, the defendant established its prima facie entitlement to judgment as a matter of law dismissing the complaint. "As a general rule, one who hires an independent contractor may not be held liable for the independent contractor's negligent acts" (Campbell v HEI Hospitality, LLC, 72 AD3d 860, 861; see Kleeman v Rheingold, 81 NY2d 270, 273). Here, the defendant established, prima facie, that the alleged negligence was committed solely by an independent contractor and that, by reason of the above-described "independent contractor rule," it could not be held liable (see Sanchez v 1710 Broadway, Inc., 79 AD3d 845, 846; Campbell v HEI Hospitality, LLC, 72 AD3d at 861). In opposition, the plaintiff failed to raise a triable issue of fact (see Metling v Punia & Marx, 303 AD2d 386). Accordingly, the Supreme Court properly granted the defendant's motion for summary judgment dismissing the complaint.
Furthermore, contrary to the plaintiff's contention, the Supreme Court properly denied his subsequent motion for leave to renew his opposition to the defendant's motion for summary judgment since he failed to demonstrate the existence of "new facts" that would have changed the prior determination (CPLR 2221[e][2]; see Courtview Owners Corp. v Courtview Holding B.V., 113 [*2]AD3d 722, 724).
MASTRO, J.P., BALKIN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court